DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 09/07/2021, Applicants cancelled claims 1-7 in the response filed 10/19/2021.
Claim(s) 8-11 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 8, a hole injection layer; a first organic layer on the hole injection layer, the first organic layer comprising a first hole transporting material; a second organic layer on the first organic layer, the second organic layer comprising a second hole transporting material; a third organic layer on the second organic layer, the third organic layer comprising the second hole transporting material; and a light emitting layer on the third organic layer, wherein a refractive index of the second organic layer is different from a refractive index of the third organic layer.
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, a hole injection layer; a first organic layer on the hole injection layer, the first organic layer comprising a first hole transporting material; a second organic layer on the first organic layer, the second organic layer comprising a second hole transporting material; a third organic layer on the second organic layer, the third organic layer comprising the second hole transporting material; a light emitting layer on the third organic layer; a sub strate; an insulating layer on the substrate, the insulating layer comprising a plurality of openings; and a partition wall on a portion of the insulating layer located between adjacent openings, wherein the hole injection layer, the first organic layer, the second organic layer, the third organic layer, and the light emitting layer are formed on an inner side of each of the openings, and the first organic layer and the second organic layer are not formed on the partition wall, and the third organic layer and the light emitting layer are formed on the partition wall.
Independent claim 10 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 10, a hole injection layer; a first organic layer on the hole injection layer, the first organic layer comprising a first hole transporting material; a second organic layer on the first organic layer, the second organic layer comprising a second hole transporting material; a third organic layer on the second organic layer, the third organic layer comprising the second hole transporting material; a light emitting layer on the third organic layer, wherein the hole injection layer, the first organic layer, the second organic layer, the third organic layer, and the light emitting layer are a part of a light emitting element, and a peak wavelength of light emitted from the light emitting element is equal to or greater than 430 nm and equal to or smaller than 480 nm.
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 11, a substrate; an insulating layer on the substrate, the insulating layer comprising a plurality of openings; a partition wall on a portion of the insulating layer located between adjacent openings; and a light emitting element on an inner side of each of the plurality of openings, wherein the light emitting element comprises: a hole injection layer; a hole transport layer on the hole injection layer; and a light emitting layer on the hole transport layer, and the hole injection layer and a portion of the hole transport layer are not formed on the partition wall and the remaining portion of the hole transport layer and the light emitting layer are formed on the partition wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895